Exhibit 10.4

 
SUBSCRIPTION AGREEMENT
 


Pubco (to be identified prior to closing) Del Mar Pharmaceuticals (BC) Ltd.
Suite 720 - 999 West Broadway
Vancouver, British Columbia
Canada V5Z 1K5
 
Ladies and Gentlemen:
 
1.         Subscription.  The undersigned (the “Purchaser”), intending to be
legally bound, hereby irrevocably agrees to purchase from Pubco1, a Nevada
corporation (the “Company”) the number of units (the “Units”) set forth on the
signature page hereof at a purchase price of $0.80 per Unit.  Each Unit consists
of (i) one share of the Company’s common stock, par value $0.001 per share (the
“Common Stock”) and (ii) a 5 year warrant (each, a “Warrant” and collectively,
the “Warrants”) to purchase one share of Common Stock at an exercise price of
$0.80 per share. The Units are being purchased in connection with a reverse
acquisition transaction between Del Mar Pharmaceuticals (BC) Ltd. (“DelMar”),
the Company and two wholly-owned subsidiaries of the Company.
 
2.         This subscription is submitted to you in accordance with and subject
to the terms and conditions described in this Subscription Agreement and the
Confidential Private Placement Memorandum of the Company and DelMar dated
January 4, 2013, as amended or supplemented from time to time, including all
attachments, schedules and exhibits thereto (the “Memorandum”), relating to the
offering (the “Offering”) by the Company of a minimum of
3,125,000  Units  ($2,500,000)  (“Minimum  Offering  Amount”),  and  up  to  a  maximum  of
9,375,000 Units ($7,500,000) (“Maximum Offering Amount”).   Charles Vista, LLC
has been engaged as placement agent in connection with the Offering (the
“Placement Agent”).  The terms of the Offering are more completely described in
the Memorandum and such terms are incorporated herein in their entirety.

 
3.         Payment.   The Purchaser encloses herewith a check payable to, or
will immediately make a wire transfer payment to, “Signature Bank, Escrow Agent
for Del Mar Pharmaceuticals (BC) Ltd.” in the full amount of the purchase price
of the Units being subscribed for.  Wire transfer instructions are set forth on
page 11 hereof under the heading “To subscribe for Units in the private offering
of Pubco/Del Mar Pharmaceuticals (BC) Ltd.”  Such funds will be held for the
Purchaser's benefit, and will be returned promptly, without interest or offset
if this Subscription Agreement is not accepted by the Company and DelMar, the
Offering is terminated pursuant to its terms by the Company prior to the First
Closing (as hereinafter defined), or the Minimum Offering Amount is not sold.
Together with a check for, or wire transfer of, the full purchase price, the
Purchaser is delivering a completed and executed Omnibus Signature Page to this
Subscription Agreement and the Registration Rights Agreement, in the form of
Exhibit C to the Memorandum (the “Registration Rights Agreement”).
 

--------------------------------------------------------------------------------

  1 The identity of Pubco will be circulated to potential investors prior to the
closing. In connection with the consummation of the proposed reverse acquisition
transaction, it is contemplated that Pubco will change its name to DelMar
Pharmaceuticals, Inc. (or a substantially similar name to be determined by
management).

 
A 1

--------------------------------------------------------------------------------

 
 
4.         Deposit of Funds.  All payments made as provided in Section 3 hereof
shall be deposited by the Company, DelMar or the Placement Agent as soon as
practicable after receipt thereof with Signature Bank (the “Escrow Agent”), in a
non-interest-bearing escrow account (the “Escrow Account”) until the earliest to
occur of (a) the closing of the sale of the Minimum Offering Amount (the “First
Closing”), (b) the rejection of such subscription, and (c) the termination of
the Offering by the Company, DelMar or the Placement Agent.  The Company, DelMar
and the Placement Agent may continue to offer and sell the Units and conduct
additional  closings  for  the  sale  of  additional  Units  after  the  First  Closing  and  until  the
termination of the Offering.


5.         Acceptance of Subscription.  The Purchaser understands and agrees
that the Company and DelMar, in their sole discretion, reserves the right to
accept or reject this or any other subscription for Units, in whole or in part,
notwithstanding prior receipt by the Purchaser of notice of acceptance of this
subscription. The Company shall have no obligation hereunder until the Company
shall execute and deliver to the Purchaser an executed copy of this Subscription
Agreement.  If this subscription is rejected in whole, the Offering of Units is
terminated or the Offering Amount is not raised, all funds received from the
Purchaser will be returned without interest or offset, and this Subscription
Agreement shall thereafter be of no further force or
effect.    If  this  subscription  is  rejected  in  part,  the  funds  for  the  rejected  portion  of  this
subscription will be returned without interest or offset, and this Subscription
Agreement will continue in full force and effect to the extent this subscription
was accepted.


6.         Representations and Warranties.


The Purchaser hereby acknowledges, represents, warrants, and agrees as follows:


(a)       None of the shares of Common Stock or the shares of Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”) offered pursuant
to the Memorandum are registered under the Securities Act of 1933, as amended
(the “Securities Act”), or any state securities laws.  The Purchaser understands
that the offering and sale of the Units is intended to be exempt from
registration under the Securities Act, by virtue of Section 4(2) thereof and the
provisions of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) thereunder, based, in part, upon
the representations, warranties and agreements of the Purchaser contained in
this Subscription Agreement;


(b)      Prior to the execution of this Subscription Agreement, the Purchaser
and the Purchaser's attorney, accountant, purchaser representative and/or tax
adviser, if any (collectively, the “Advisers”), have received the Memorandum and
all other documents requested by the Purchaser, have carefully reviewed them and
understand the information contained therein;


(c)       Neither  the  Securities  and  Exchange  Commission  nor  any  state  securities
commission or other regulatory authority has approved the Units, the Common
Stock, the Warrants or the Warrant Shares, or passed upon or endorsed the merits
of the offering of Units or
 
 
A 2

--------------------------------------------------------------------------------

 
 
confirmed the accuracy or determined the adequacy of the Memorandum. The
Memorandum has not been reviewed by any federal, state or other regulatory
authority;


(d)      All documents, records, and books pertaining to the investment in the
Units (including, without limitation, the Memorandum) have been made available
for inspection by such Purchaser and its Advisers, if any;


(e)       The Purchaser and its Advisers, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company
concerning  the  offering  of  the  Units  and  the  business,  financial  condition  and  results  of
operations of the Company and DelMar, and all such questions have been answered
to the full satisfaction of the Purchaser and its Advisers, if any;

(f)        In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or information (oral or
written) other than as stated in the Memorandum;


(g)       The Purchaser is unaware of, is in no way relying on, and did not
become aware of the Offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Units and is not subscribing for the Units and did not become
aware of the Offering of the Units through or as a result of any seminar or
meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally;


(h)       The Purchaser has taken no action that would give rise to any claim by
any person for brokerage commissions, finders' fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company to the Placement Agent or as otherwise
described in the Memorandum);


(i)        The  Purchaser,  together  with  its  Advisers,  if  any,  has  such  knowledge  and
experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Units and the Company and to make an informed investment
decision with respect thereto;


(j)        The Purchaser is not relying on the Company, DelMar, the Placement
Agent or any of their respective employees or agents with respect to the legal,
tax, economic and related considerations of an investment in the Units, and the
Purchaser has relied on the advice of, or has consulted with, only its own
Advisers;


(k)       The Purchaser is acquiring the Units solely for such Purchaser's own
account for investment purposes only and not with a view to or intent of resale
or distribution thereof, in whole or in part.  The Purchaser has no agreement or
arrangement, formal or informal, with any
 
person to sell or transfer all or any part of the Units, the shares of Common
Stock, the Warrants or the Warrant Shares, and the Purchaser has no plans to
enter into any such agreement or arrangement;


 
A 3

--------------------------------------------------------------------------------

 
 
(l)        The Purchaser must bear the substantial economic risks of the
investment in the Units indefinitely because none of the securities included in
the Units may be sold, hypothecated or otherwise disposed of unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available. Legends shall be placed on the
securities included in the Units to the effect that they have not been
registered under the Securities Act or applicable state securities laws and
appropriate notations thereof will be made in the Company's stock
books.   Appropriate notations will be made in the Company's stock books to the
effect that the securities included in the Units have not been registered under
the Securities Act or applicable state securities laws.  Stop transfer
instructions will be placed with the transfer agent of the Units.  The Company
has agreed that purchasers of the Units will have, with respect to the shares of
Common Stock and the Warrant Shares, the registration rights described in the
Registration Rights Agreement.  Notwithstanding such registration rights, there
can be no assurance that there will be any market for resale of the Units, the
Common Stock, the Warrants or the Warrant Shares, nor can there be any assurance
that such securities will be freely transferable at any time in the foreseeable
future;


(m)      The Purchaser has adequate means of providing for such Purchaser's
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Units for an indefinite period of time;


(n)       The Purchaser is aware that an investment in the Units is high risk,
involving a number of very significant risks and has carefully read and
considered the matters set forth under the caption “Risk Factors” in the
Memorandum, and, in particular, acknowledges that DelMar has a limited operating
history, significant operating losses since inception, no revenues to date,
limited assets and is engaged in a highly competitive business;
 
(o)       The Purchaser meets the requirements of at least one of the
suitability standards for an “accredited investor” as that term is defined in
Regulation D and as set forth on the Accredited Investor Certification contained
herein;


(p)       The Purchaser (i) if a natural person, represents that the Purchaser
has reached the age of 21 and has full power and authority to execute and
deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Units, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and
 
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound;


 
A 4

--------------------------------------------------------------------------------

 
 
(q)       The Purchaser and the Advisers, if any, have had the opportunity to
obtain any additional information, to the extent the Company and/or DelMar have
such information in its possession or could acquire it without unreasonable
effort or expense, necessary to verify the accuracy of the information contained
in the Memorandum and all documents received or reviewed in connection with the
purchase of the Units and have had the opportunity to have representatives of
the Company and DelMar provide them with such additional information regarding
the terms and conditions of this particular investment and the financial
condition, results of operations, business of the Company and DelMar deemed
relevant by the Purchaser or the Advisers, if any, and all such requested
information, to the extent the Company had such information in its possession or
could acquire it without unreasonable effort or expense, has been provided to
the full satisfaction of the Purchaser and the Advisers, if any;


(r)       Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company, DelMar or the Placement Agent is complete
and accurate and may be relied upon by the Company, DelMar and the Placement
Agent in determining the
availability  of  an  exemption  from  registration  under  federal  and  state  securities  laws  in
connection with the offering of securities as described in the Memorandum.   The
Purchaser further represents and warrants that it will notify and supply
corrective information to the Company, DelMar and the Placement Agent
immediately upon the occurrence of any change therein occurring prior to the
Company's issuance of the securities contained in the Units;


(s)       The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities.  The Purchaser is
knowledgeable about investment considerations in companies with limited
operating histories.  The Purchaser has a sufficient net worth to sustain a loss
of its entire investment in the Company in the event such a loss should
occur.   The Purchaser's overall commitment to investments which are not readily
marketable is not excessive in view of the Purchaser’s net worth and financial
circumstances and the purchase of the Units will not cause such commitment to
become excessive. The investment is a suitable one for the Purchaser;


(t)        The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or the Advisers, if any,
consider material to its decision to make this investment;
 
(u)       The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in the Memorandum were prepared by DelMar in
good faith but that the
attainment  of  any  such  projections,  estimates  or  forward-looking  statements  cannot  be
guaranteed by the Company or DelMar and should not be relied upon;


(v)       No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or the Advisers, if any, in connection
with the Offering which are in any way inconsistent with the information
contained in the Memorandum;


(w)      Within five (5) days after receipt of a request from the Company,
DelMar or the Placement Agent, the Purchaser will provide such information and
deliver such documents as may reasonably be necessary to comply with any and all
laws and ordinances to which the Company, DelMar or the Placement Agent is
subject;


(x)       The Purchaser's substantive relationship with the Placement Agent or
subagent through which the Purchaser is subscribing for Units predates the
Placement Agent's or such subagent's contact with the Purchaser regarding an
investment in the Units;


(y)      THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS.   THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  THE SECURITIES HAVE NOT BEEN RECOMMENDED, APPROVED OR DISAPPROVED BY
THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY
OTHER REGULATORY AUTHORITY, NOR HAVE
ANY  OF  THE  FOREGOING  AUTHORITIES  PASSED  UPON  OR  ENDORSED  THE MERITS OF
THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE MEMORANDUM OR THIS SUBSCRIPTION
AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL;


 
A 5

--------------------------------------------------------------------------------

 
 
(z)       In making an investment decision investors must rely on their own
examination of the Company, DelMar and the terms of the Offering, including the
merits and risks involved. The Purchaser should  be  aware that it  will
be  required to  bear the  financial risks  of  this investment for an
indefinite period of time;


(aa)     (For ERISA  plans  only)        The  fiduciary of  the  ERISA plan
(the  “Plan”) represents that such fiduciary has been informed of and
understands the Company’s investment objectives, policies and strategies, and
that the decision to invest “plan assets” (as such term is defined in ERISA) in
the Company is consistent with the provisions of ERISA that require
diversification  of  plan  assets  and  impose  other  fiduciary  responsibilities.    The  Purchaser
fiduciary or Plan (a) is responsible for the decision to invest in the Company;
(b) is independent of the Company or any of its affiliates; (c) is qualified to
make such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates;
 
(bb)     The Purchaser
should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following representations.
The Purchaser represents that the amounts invested by it in the Company in the
Offering were not and are not directly or indirectly derived from activities
that contravene federal, state or international laws and regulations, including
anti-money laundering laws and regulations. Federal regulations and Executive
Orders administered by OFAC prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals.  The lists of OFAC prohibited countries,
territories, persons and entities can be
found  on  the  OFAC  website  at  <http://www.treas.gov/ofac>.    In  addition,  the  programs
 
administered by OFAC (the “OFAC Programs”) prohibit dealing with individuals2 or
entities in certain countries regardless of whether such individuals or entities
appear on the OFAC lists;
 
(cc)     To the best of the Purchaser’s knowledge, none of: (1) the Purchaser;
(2) any person controlling or controlled by the Purchaser; (3) if the Purchaser
is a privately-held entity, any person  having a  beneficial interest in  the
Purchaser; or  (4)  any person  for  whom  the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs.   The Purchaser acknowledges that the Company may not accept any
amounts from a prospective investor if such prospective investor cannot make the
representation set forth in the preceding paragraph.   The Purchaser agrees to
promptly notify the Company and the Placement Agent should the Purchaser become
aware of any change in the information set forth in these representations.  The
Purchaser understands and acknowledges that, by law, the Company may be
obligated to “freeze the account” of the Purchaser, either by prohibiting
additional subscriptions from the Purchaser, declining any redemption requests
and/or segregating the assets in the account in compliance with governmental
regulations, and the Placement Agent may also be required to report such action
and to disclose the Purchaser’s identity to OFAC.  The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company and the Placement Agent or any of the Company’s other
service providers.  These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs;
 
(dd)     To the best of the Purchaser’s knowledge, none of: (1) the Purchaser;
(2) any person controlling or controlled by the Purchaser; (3) if the Purchaser
is a privately-held entity, any person  having a  beneficial interest in  the
Purchaser; or  (4)  any person  for  whom  the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure,3 or any immediate family4 member or close associate5 of a senior foreign
political figure, as such terms are defined in the footnotes below; and
 

--------------------------------------------------------------------------------

  2 These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions
and embargo programs
 
 3 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government- owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
  4 “Immediate family” of a senior foreign political figure typically includes
the figure’s parents, siblings, spouse, children and in-laws.
 
 
A 6

--------------------------------------------------------------------------------

 
 
(ee)     If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.


7.         Indemnification.  The Purchaser agrees to indemnify and hold harmless
the Company, DelMar, the Placement Agent, and their respective officers,
directors, employees, agents, control persons and affiliates from and against
all losses, liabilities, claims, damages, costs, fees and expenses whatsoever
(including, but not limited to, any and all expenses incurred in investigating,
preparing or defending against any litigation commenced or threatened) based
upon or arising out of any actual or alleged false acknowledgment,
representation or warranty, or misrepresentation or omission to state a material
fact, or breach by the Purchaser of any covenant or agreement made by the
Purchaser herein or in any other document delivered in connection with this
Subscription Agreement.


8.         Irrevocability; Binding Effect.  The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.   If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person's heirs, executors, administrators, successors, legal
representatives, and permitted assigns.


9.         Modification.  This Subscription Agreement shall not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.


10.       Immaterial Modifications to the Registration Rights Agreement.  The
Company may, at any time prior to the First Closing, modify the Registration
Rights Agreement if necessary to clarify any provision therein, without first
providing notice or obtaining prior consent of the Purchaser, if, and only if,
such modification is not material in any respect.
 
    5 A “close associate” of a senior foreign political figure is a
person who is widely and publicly known to maintain an unusually close relationship
with the senior foreign political figure, and includes a person who is in a position to conduct substantial domestic and international financial
transactions on behalf of the senior foreign political figure.
 
 
A 7

--------------------------------------------------------------------------------

 
 
11.       Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company or DelMar, at the address set forth above,
or (b) if to the Purchaser, at the address set forth on the signature page
hereof (or, in either case, to such other address as the party shall have
furnished in writing in accordance with the provisions of this Section 10).  Any
notice or other communication given by certified mail shall be deemed given at
the time of certification thereof, except for a notice changing a party's
address which shall be deemed given at the time of receipt thereof.


12.      Assignability.  This Subscription Agreement and the rights, interests
and obligations hereunder are not transferable or assignable by the Purchaser
and the transfer or assignment of the  shares  of  Common
Stock  or  the  Warrants shall  be  made  only  in  accordance with  all
applicable laws.


13.       Applicable Law.  This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts to be wholly- performed within said State.


14.       Arbitration.  The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:


(a)           Arbitration is final and binding on the parties.


(b)       The parties are waiving their right to seek remedies in court,
including the right to a jury trial.


(c)      Pre-arbitration discovery is generally more limited and different from
court proceedings.


(d)       The arbitrator's award is not required to include factual findings or
legal reasoning and any party's right to appeal or to seek modification of
rulings by arbitrators is strictly limited.


(e)       The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.
 
(f)        All   controversies   which   may   arise   between   the   parties   concerning   this
Subscription Agreement shall be determined by arbitration pursuant to the rules
then pertaining to the Financial Industry Regulatory Authority, Inc. (“FINRA”)
in New York City, New York. Judgment on any award of any such arbitration may be
entered in the Supreme Court of the State of New York or in any other court
having jurisdiction of the person or persons against whom such award is
rendered.  Any notice of such arbitration or for the confirmation of any award
in any arbitration shall be sufficient if given in accordance with the
provisions of this Agreement. The parties agree that the determination of the
arbitrators shall be binding and conclusive upon them.


15.       Blue Sky Qualification.  The purchase of Units under this Subscription
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Units


 
A 8

--------------------------------------------------------------------------------

 
 
from applicable federal and state securities laws.  The Company shall not be
required to qualify this transaction under the securities laws of any
jurisdiction and, should qualification be necessary, the Company shall be
released from any and all obligations to maintain its offer, and may rescind any
sale contracted, in the jurisdiction.


16.       Use of Pronouns.  All pronouns and any variations thereof used herein
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or persons referred to may require.


17.       Confidentiality.  The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company or
DelMar, not otherwise properly in the public domain, was received in
confidence.   The Purchaser agrees not to divulge, communicate or disclose,
except as may be required by law or for the performance of this Agreement, or
use to the detriment of the Company or DelMar or for the benefit of any other
person or persons, or misuse in any way, any confidential information of the
Company or DelMar, including any scientific, technical, trade or business
secrets of the Company or DelMar and any scientific, technical, trade or
business materials that are treated by the Company or DelMar as confidential or
proprietary, including, but not limited to, ideas,
discoveries,  inventions,  developments  and  improvements  belonging  to  the  Company  or
DelMar and confidential information obtained by or given to the Company or
DelMar about or belonging to third parties.


18.       Miscellaneous.


(a)       This Subscription Agreement, together with the Registration Rights
Agreement, constitute the entire agreement between the Purchaser and the Company
with respect to the subject matter hereof and supersede all prior oral or
written agreements and understandings, if any, relating to the subject matter
hereof.   The terms and provisions of this Subscription Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions.
 


(b)       The representations and warranties of the Company and the Purchaser
made in this Subscription Agreement shall survive the execution and delivery
hereof and delivery of the shares of Common Stock and Warrants contained in the
Units.


(c)       Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this
Subscription  Agreement  and  the  transactions  contemplated  hereby  whether  or  not  the
transactions contemplated hereby are consummated.


(d)       This Subscription Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.


(e)       Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to
applicable law, such invalidity or illegality shall not impair the operation of
or affect the remaining portions of this Subscription Agreement.
 
(f)           Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.


(g)           The Purchaser understands and acknowledges that there may be
multiple closings for this Offering.


19.      Omnibus Signature Page.  This Subscription Agreement is intended to be
read and construed in conjunction with the Registration Rights Agreement
pertaining to the issuance by the Company of the shares of Common Stock and
Warrants to subscribers pursuant to the
Memorandum.     Accordingly,  pursuant  to  the  terms  and  conditions  of  this  Subscription
Agreement and such related agreements it is hereby agreed that the execution by
the Purchaser of this Subscription Agreement, in the place set forth herein,
shall constitute agreement to be bound by the terms and conditions hereof and
the terms and conditions of the Registration Rights Agreement,
with  the  same  effect  as  if  each  of  such  separate  but  related  agreement  were
separately signed.
 




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 
A 9

--------------------------------------------------------------------------------

 
Instructions
 
To subscribe for Units in the private offering of Pubco/DelMar Pharmaceuticals
(BC) Ltd.:
 
1.       Date and Fill in the number of Units being purchased and
Complete and Sign the attached
Omnibus Signature Page to the Subscription Agreement and Registration Agreement.
 
2.       Initial the Accredited Investor Certification (United States Resident
or Canadian Resident, as applicable) page attached hereto.
 
3.
Complete and Sign the Investor Profile and, if applicable, Wire Transfer
Authorization attached to this letter.

 
4.       Complete and Sign the Selling Stockholder Questionnaire.
 
5.
E-mail the Omnibus Signature Page, Accredited Investor Certification page,
Investor Profile and, if applicable, Wire Transfer Authorization, to Vesselin
Mihaylov at vmihaylov@charlesvitsa.com and then send all signed original
documents with check (if applicable) to:

 
Mr. Vesselin Mihaylov
Charles Vista, LLC
201 Edward Curry Avenue Suite 103
Staten Island, NY 10314
 
6.       Please make your subscription payment payable to the order of
“Signature Bank, Escrow
 
Agent for DEL MAR PHARMACEUTICALCS (BC) LTD.”
 
For wiring funds directly to the escrow account, see the following instructions:
 

  Bank:   Signature Bank     Acct. Name: Signature Bank as Escrow Agent for    
  DelMar Pharmaceuticals (BC) Ltd.       950 Third Avenue, 9th Floor       New
York, NY 10022     ABA Number:       A/C Number:                FBO:  Investor
Name       Social Security Number       Address          

 
 
                                                                                                        
 
                                                                                                 
 
A 10

--------------------------------------------------------------------------------

 
 
All funds tendered by Investors will be held in a non-interest bearing escrow
account in the Company’s name at Signature Bank, 950 Third Avenue, 9th Floor,
New York, NY 10022.  It is contemplated that the funds will be released from
escrow at such time (or promptly thereafter) as all conditions to closing as set
forth in the Subscription Agreement have been satisfied (or otherwise waived)
and a closing is consummated.  It is contemplated that in the event that the
Company and Charles Vista, LLC do not provide written instructions to Signature
Bank with respect to the disbursement of funds on or before March 30, 2013
(subject to an extension until no later than June 30, 2013) the Company will
refund all subscription funds,
without  interest  accrued  thereon  or  deduction  therefrom,  and  will  return  the  documents
previously delivered to each subscriber, and such documents will be terminated
and of no force or effect.
 


Questions regarding completion of the attached Transaction Documents should be
directed to
Vesselin Mihaylov at (800) 799-9070. Thank you for your interest,
 
Charles Vista, LLC
 
 
A 11

--------------------------------------------------------------------------------

 
 
ANTI MONEY LAUNDERING REQUIREMENTS
 
The USA PATRIOT Act
What is money laundering?
How big is the problem and why is it important?
 
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti- money laundering
requirements on brokerage firms and financial
institutions. Since April 24,
2002 all brokerage firms have been required to have new, comprehensive anti-
money laundering programs.
 
To help you understand these efforts, we want to provide you with some
information about money laundering and the Placement Agent’s efforts to
implement the USA PATRIOT Act.
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.
Money laundering occurs in connection with a wide variety of crimes, including
illegal arms sales, drug trafficking, robbery, fraud, racketeering, and
terrorism.
 
The use of the U.S.  financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 
 
 

What the Placement Agent is required to do to help eliminate money laundering?
 
Under new rules required by the USA PATRIOT Act, the Placement Agent’s
anti-money laundering program must designate a special compliance officer, set
up employee training, conduct independent audits, and establish policies and
procedures to detect and report suspicious transaction and ensure compliance
with the new laws.
 
 
 
As part of the Placement Agent’s required program, it may ask you to provide
various identification documents or other information. Until you provide the
information or documents that the Placement Agent needs, it may not be able to
effect any transactions for you.
     

 
 
 
 
 
A 12

--------------------------------------------------------------------------------

 
 
 
PUBCO/DEL MAR PHARMACEUTICALS (BC) LTD.

 
 OMNIBUS SIGNATURE PAGE TO THE SUBSCRIPTION AGREEMENT
AND REGISTRATION RIGHTS AGREEMENT
 
Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of ____ Units at a price of $0.80 per Unit (NOTE: to be completed by
subscriber) and executes the Subscription Agreement and the Registration Rights
Agreement.
 
Date (NOTE: To be completed by subscriber):   
 

--------------------------------------------------------------------------------

 
If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:
 
 

        Print Name(s)      Social Security Number(s)                  
Signature(s) of Subscriber(s)     Signature                   Date      Address
                         

                                                                   
 
If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or TRUST:
 
 

        Name of Partnership,     Identification Number      Federal Taxpayer    
Liability Company or Trust   Corporation, Limited                       By:     
  Name:     State of Organization   Title:                                      
Date       Address                           DEL MAR PHARMACEUTICALS (BC) LTD. 
CHARLES VISTA, LLC                        By:   By:   Authorized Officer    
Authorized Officer                   DELMAR PHARMACEUTICALS, INC.           By:
      Authorized Officer        




 
 
A 13